Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 12 withdrawn
Claims 1-11 elected and pending

Election/Restrictions
Applicant’s election without traverse of 1-11 in the reply filed on 1/18/2022 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (PG Pub 2009/0104571 A1) and in view of Lukas (PG Pub 2004/0096593 A1).
Consider Claim 1, Liu teaches the processing of a substrate (abstract) for forming integrated circuit [0021]. Liu teaches the process of forming a coating film/cap layer (40) to cover a front surface of a substrate (20) (Fig. 4A), where the substrate have recess/opening formed on the front surface which is been coated/filled with sacrificial layer (30) (Fig. 4A, [0056]) made from organic/polymer material [0046]. Liu teaches the process of exposing the organic film/sacrificial layer (30) to a first UV irradiation (32) along with heating the substrate (to UV assisted decomposition sacrificial layer) as heating step decomposing the sacrificial layer/organic film (Fig. 4B, [0010]-[0011]). Therefore, it would be obvious for skilled person in the art that the decomposing of the sacrificial layer/organic film using first UV and heat steps would generate gases (from the decomposition step) which exit from the inside of the recess by passing through the cap layer (40). Liu teaches forming a sealed space/air gap surrounded by recess and coating film (40) (Fig. 4C). Liu teaches the second irradiation with ultraviolet (42) to the sealed space/air gap ([0064], Fig. 4D).
Liu does not teach the use of a processing gas/oxygen after the first UV treatment and before the second UV treatment.
However, Lukas is in the prior art of forming integrated circuit (abstract), teaches the process of forming composite film (100) having pore-forming material (120) (Fig. 1a, [0036]), where the pore-forming materials is made of polymer/organic material [0038]. Lukas teaches the process of treating of the composite film (100) using treatment step after the exposing step [0080], where during the treatment step an oxidizing gas, such as oxygen and/or air, is being supplied under a pressure ranging from 1 Torr to 1000 Torr 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Liu with Lukas to supply oxidizing gas between the first UV treatment step (heating step) and the second UV step, to stabilize the formed recess and remove any additional chemical species [0080].
Consider Claims 2-3, the combined Liu (with Lukas) teaches the coating film/cap layer (40) is made from silicon oxide (Liu, [0054]).
Consider Claims 4-5 and 8-9, the combined Liu (with Lukas) teaches the supplying of oxygen gas/air in a chamber and around the substrate, and second UV irradiation with a processing pressure ranging from 1 to 1000 torr (Lukas, [0081]), encompassing pressure ranging from 50 Torr to 750 Torr for air as processing gas. Where air have oxygen with about 21%, leading to having partial pressure ranging from 10.5 Torr to 157.5 Torr, or in Pascal value of 1.33×103 Pa to 3.99×103
Consider Claims 6 and 10, the combined Liu (with Lukas) teaches the irradiating using vacuum ultraviolet of 100-200 nm (Liu, [0072], Lukas, [0078]). 
Consider Claims 7 and 11, the combined Liu (with Lukas) teaches the process of supplying oxidizing/air gas followed by second UV irradiation step under a partial pressure ranging from 1.33×103 Pa to 3.99×103 Pa (per claims 4 and 8). Therefore, the process of supplying the gas is performed under second pressure, and the process of second UV irradiation step is performed under first pressure. 
Although, the combined Liu (with Lukas) did not explicitly state the variation between the first pressure and the second pressure, however, it would be obvious to skilled person in the art to process the step of introducing processing gas under the upper range of the pressure for example 3.99×103 Pa, to force introduce the processing gas into the air gap/sealed space, and then to process the step of second UV treatment under slightly less pressure than the second pressure (such as 1.33×103 Pa) for reducing the amount of oxidizing gas from the chamber/outside the seal space, in order to active mostly the trapped processing gas within the air gap/sealed space by activating the oxygen using the second UV irradiation to remove the additional chemical species and form cross-linking step within the air gap/sealed space, and stabilize the air gap/sealed space (Lukas, [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718